Citation Nr: 1444538	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-47 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for renal cell cancer, status-post nephrectomy.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for fibrolipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1960, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in November 2010 and requested a Travel Board hearing which was held at the RO before the undersigned Veterans Law Judge in July 2013.  A copy of the hearing transcript has been associated with the Veteran's claims file.  Following his hearing, the Veteran submitted additional evidence directly to the Board along with a waiver of RO jurisdiction.  Thus, the Board properly may consider this evidence in adjudicating the Veteran's claims.  See 38 C.F.R. § 20.1304(c) (2013).  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In May 2014, the Board obtained an opinion from a Veterans Health Administration (VHA) physician concerning the contended etiological relationship between the Veteran's renal cell cancer and active service, including as due to in-service herbicide exposure.  The Veteran and his service representative were provided a copy of this opinion and an opportunity to respond in July 2014.  See 38 C.F.R. § 20.903 (2013).  The representative's August 2014 response has been associated with the Veteran's claims file.

This appeal was processed using the Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The record evidence shows that the Veteran's renal cell cancer was treated successfully with surgery to remove his cancerous right kidney and chemotherapy in 2009 and has not reoccurred.

3.  The record evidence shows that the Veteran's lung cancer metastasized from his renal cell cancer, was treated successfully with chemotherapy in 2009, and has not reoccurred.

4.  In testimony on the record at his July 11, 2013, Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal on the issues of entitlement to service connection for pneumonia and for fibrolipoma.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active service, including as due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  Renal cell cancer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  

3.  The criteria for withdrawal of an appeal by the Veteran have been met on the issues of entitlement to service connection for pneumonia and for fibrolipoma.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the October 2009 VCAA notice and in separate April 2010 correspondence, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for lung cancer or for renal cell cancer.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the October 2009 VCAA notice was issued prior to the currently appealed rating decision issued in February 2010; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA specifically informed VA in May 2010, in response to a request from the RO for the Veteran's SSA records, that no records could be provided because the Veteran had not filed for SSA disability benefits.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as entitlement to service connection for lung cancer and for renal cell cancer.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

In an August 2014 appellant's brief, the Veteran's service representative questioned the credentials of the VA examiner who provided a negative nexus opinion in May 2012 concerning the contended etiological relationship between the Veteran's renal cell cancer and active service.  In advancing an argument concerning the adequacy of the May 2012 VA opinion, the Veteran, through his representative, appears to be raising a general challenge to the professional competence of the VA examiner who provided this opinion.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided the May 2012 opinion.

Recent Federal Circuit precedent also suggests that VA may rely upon the May 2012 opinion in adjudicating the Veteran's claim of service connection for renal cell cancer.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiner who provided the May 2012 opinion was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the contended etiological relationship between the Veteran's renal cell cancer and active service.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the May 2012 opinion in adjudicating his service connection claim for renal cell cancer.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiner who provided the May 2012 opinion was not competent or did not report accurately what he found in his review of the claims file.  The Board also finds that the May 2012 opinion is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding his renal cell cancer.  See 38 C.F.R. § 4.2 (2013).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Renal Cell Cancer and for Lung Cancer

The Veteran contends that he incurred lung cancer and renal cell cancer during active service.  He alternatively contends that his in-service herbicide exposure while in-country in Vietnam between June 1969 and May 1970 caused or contributed to his post-service lung cancer.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Respiratory cancers (including lung cancer) are among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  By contrast, renal cell cancer is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because neither lung cancer nor renal cell cancer is explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to both of these claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that, at a pre-induction physical examination in November 1966, clinical evaluation was completely normal.  A chest x-ray was negative.  The Veteran denied all relevant pre-service medical history.  The Veteran's medical history and physical examination results were unchanged at his induction (or enlistment) physical examination in July 1968 and at his separation physical examination in May 1970.

The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal, the Vietnam Campaign Medal, and 2 Overseas Service Bars.  This form also shows that the Veteran served in Vietnam from June 2, 1969, to May 15, 1970. 

The post-service evidence shows that, on private outpatient treatment on December 20, 2008, it was noted that a computerized tomography (CT) scan of the Veteran's chest "shows multiple nodules and there was a right renal mass 5.7 [centimeters] seen."  The assessment was renal cell carcinoma (RCC).

A private CT scan of the Veteran's abdomen and pelvis taken on December 22, 2008, showed a large mass in the upper pole of the right kidney consistent with RCC without evidence of invasion of the right renal vein and no evidence of metastasis to the adrenals or retroperitoneum and multiple bilateral pulmonary nodules in the lower lung lobes consistent with metastatic disease.

On private outpatient consultation "regarding suspected metastatic [RCC]" on December 24, 2008, the Veteran's complaints included a persistent cough but no shortness of breath, headaches, visual changes, weight loss, anorexia, or fatigue.  The Veteran also denied any symptoms of dysuria, urinary frequency, hematuria, or other genitourinary symptoms.  The Veteran's prior CT scans were noted.  Physical examination showed clear lungs to auscultation bilaterally and a soft, non-tender, non-distended abdomen with normal active bowel sounds and no palpable hepatosplenomegaly.  The assessment included "CT imaging with evidence of right renal mass with pulmonary and bone lesions consistent with metastasis from [RCC]."  The private clinician stated that the Veteran's options included a laparoscopic nephrectomy followed by palliative chemotherapy.

The Veteran had a right-sided hand-assisted laparoscopic radical nephrectomy at a private hospital on January 27, 2009.  The pre-operative and post-operative diagnoses included right-sided renal cell carcinoma.  A pathology report dated on January 28, 2009, while the Veteran was hospitalized following kidney removal surgery shows that his right kidney had a tumor that was a Grade II RCC.  The pathologist stated, "Approximately 50% of the kidney appears free of tumor."  A hospital summary dated on January 30, 2009, shows that, following kidney removal surgery, the Veteran "had an uneventful postoperative course."  He was discharged home on January 30, 2009.

A private positron emission tomography (PET)/CT scan of the Veteran's neck, chest, abdomen, and pelvis taken on February 13, 2009, showed multiple pulmonary nodules consistent with pulmonary metastasis.

On private outpatient treatment on February 19, 2009, the Veteran denied any pain, shortness of breath, or cough.  He was being seen in follow-up for RCC.  The PET scan was reviewed and "showed intense uptake within multiple pulmonary nodules as well as focal area of increased activity in the left hilar region, suggestive of metastatic disease within the left hilar lymph node as well."  The assessment was a history of metastatic RCC, status-post palliative right-sided nephrectomy, and a PET scan which "confirms [the] presence of bilateral pulmonary nodules."  The Veteran was prescribed an oral medication (Sutent) for treatment of his metastases "on a 4-week on/2-week off schedule."

On private outpatient treatment on February 20, 2009, the Veteran reported that his clear cell cancer of the right kidney was removed surgically and "totally intact."  The Veteran had been advised by his oncologist "to proceed with some kind of chemotherapy."  The private clinician noted that the Veteran had an excellent pathology report post-kidney removal surgery.  This clinician also stated, "I am still highly suspicious" that the Veteran's lung lesions "are metastatic lesions."

On April 13, 2009, the Veteran denied any shortness of breath, chest pain or tightness, or urinary problems.  Physical examination showed clear chest to auscultation, old laparoscopic scars secondary to surgery on his RCC, and "poorly performed" pulmonary function testing.  Urinalysis was normal.  The assessment included RCC "with metastases to his lungs under chemotherapy without severe adverse effects at this time."

A private CT scan of the Veteran's chest, abdomen, and pelvis take on June 11, 2009, showed "multiple ill-defined small nodular opacities" in the lungs, a surgically absent right kidney, and "no evidence for soft tissue in the right renal bed to suggest local recurrence" of RCC.  The radiologist's impressions included "no evidence for local recurrence of renal carcinoma and no retroperitoneal adenopathy" and "small scattered nodular opacities in the parenchyma of the lung[s] which may reflect metastasis."

On private outpatient treatment on June 23, 2009, no new complaints were noted.  Physical examination showed clear lungs to auscultation bilaterally and a soft, non-tender, non-distended abdomen with normal active bowel sounds and no palpable hepatosplenomegaly.  The assessment was a history of metastatic RCC with recent CT scan showing "persistence of pulmonary nodules but no evidence of progressive disease."   

A private CT scan of the Veteran's chest, abdomen, and pelvis taken on October 8, 2009, showed "interval improvement of the pulmonary parenchymal nodules seen previously."  There were no nodules at the lung bases and no "new or suspicious nodules identified."  Post-surgical changes from a right nephrectomy were seen but "no evidence of locally recurrent mass."  The radiologist's impressions included significant interval improvement in pulmonary parenchymal nodules "which are either decreased or resolved and no evidence of recurrent or metastatic disease in the abdomen.  The radiologist also stated that these findings "suggest either response to treatment or these [lung lesions] were inflammatory/infectious in nature."

On private outpatient treatment on October 13, 2009, the Veteran reported "feeling quite well at this point."  He denied any adverse reaction to his Sutent therapy, pain, or shortness of breath.  Physical examination showed clear lungs to auscultation bilaterally and a soft, non-tender, non-distended abdomen with normal active bowel sounds and no palpable hepatosplenomegaly.  The assessment was a history of metastatic RCC with a recent CT showing "significant interval improvement in pulmonary parenchymal nodules.  Multiple nodules have either decreased in size or resolved since the [Veteran's] last scan in June of this year.  There are no new lesions...Overall, the [Veteran's] radiographic findings are indicative of ongoing response to Sutent therapy."

A private PET scan taken on December 17, 2009, showed a right nephrectomy, mild abnormal activity associated with the right lower lung lobe sub-centimeter nodular lesion "concerning for active metastatic disease," and no detectable activity within additional pulmonary sub-centimeter nodules.

On VA genitourinary examination in May 2011, no relevant complaints were noted.  The Veteran reported that he urinated 4-6 times "during waking hours, maybe 1 [time] per night."  He denied "any difficulties breathing, productive coughs, [or] coughing up blood."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also reported being diagnosed as having RCC with metastasis to the right lung in December 2008 and undergoing a right nephrectomy in January 2009.  He was started on chemotherapy and took Sutent daily (28 days on, 14 days off).  Physical examination showed clear lungs to auscultation bilaterally, a 6.5 x 0.2 cm scar at the "mid abdomen with the portion around the right side of the umbilicus to just below the umbilicus," 2 small port scars measuring 1.5 x 0.1 cm on the right abdomen.  Pulmonary function testing suggested mild pulmonary restriction.  The VA examiner stated that the Veteran's metastatic lung cancer resolved following treatment and "he does not have lung cancer."  This examiner also opined that it was at least as likely as not that the Veteran's RCC was secondary to his presumed Agent Orange exposure.  The rationale for this opinion was a review of the Veteran's claims file and clinical evaluation of the Veteran.  The impressions included status-post RCC right kidney and metastatic cancer to lungs.

In a May 2012 addendum to the May 2011 VA examination report, a VA physician stated that, although he had not examined or interviewed the Veteran, he had reviewed the Veteran's claims file and the prior VA examination report completed by a physician's assistant in May 2011.  The May 2012 VA physician stated that, although the physician's assistant had opined in May 2011 that the Veteran's RCC was as likely as not related to his in-service Agent Orange exposure, "there is no support in the medical literature to confirm this statement."  The May 2012 VA physician concluded that the Veteran's RCC was less likely than not related to his in-service Agent Orange exposure.  This VA physician noted that RCC "has been linked...to smoking, hypertension, old-age, diabetes mellitus type 2, and exposure to cadmium, asbestos, or petroleum by-products."

The Veteran testified at his July 2013 Board hearing that he first became aware of his lung cancer and RCC in approximately 2008.  See Board hearing transcript dated July 11, 2013, at pp. 10.  He also testified that his right kidney had been removed surgically in January 2009.  Id., at pp. 11.

In July 2014, a VHA physician stated that he had "reviewed the medical literature concerning the relationship between Renal Cell Carcinoma (RCC) and Agent Orange (AO).  There is limited to no research data that defines whether or not AO exposure can cause RCC."  This VHA physician noted that the Institute of Medicine (IOM) had categorized the health effects of AO/RCC as, "Inadequate/insufficient evidence to determine whether or not an association exists."  This physician concluded, "Since the IOM has not denied an association...between AO/RCC and given that AO is a known group 1 carcinogen," it was at least as likely as not that the Veteran's RCC was related to his in-service Agent Orange exposure while in Vietnam.  This VHA physician finally noted that, although the Veteran may have been exposed to ionizing radiation and/or asbestos following service, such alleged exposure "does not negate the fact that he was exposed to AO."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for lung cancer, including as due to in-service herbicide exposure, and for renal cell cancer (RCC).  The Veteran contends that he incurred both of these cancers during active service or, alternatively, his in-service herbicide exposure caused or contributed to his lung cancer.  The record evidence does not support the Veteran's assertions regarding in-service incurrence of either of these cancers or an etiological relationship between either of these cancers and active service or any incident of service.  The Board notes initially that, because the Veteran's DD Form 214 shows that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran's in-service herbicide exposure is presumed, and although respiratory cancers (including lung cancer) are among the disabilities for which service connection is available on a presumptive basis as a result of such exposure under 38 C.F.R. § 3.309(e), the record evidence does not suggest that the Veteran currently experiences any disability due to lung cancer which could be attributed to active service or any incident of service, including his acknowledged in-service herbicide exposure.  Nor does the record evidence show that the Veteran experiences any current disability due to RCC which could be attributed to active service.  The evidence shows instead that, following chemotherapy treatment in 2009, the Veteran's lung cancer has resolved.  The May 2011 VA clinician specifically concluded that the Veteran's metastatic lung cancer had resolved following treatment and "he does not have lung cancer."  A different VA clinician opined in May 2012 that it was less likely than not that the Veteran's RCC was related to active service or any incident of service, including his acknowledged in-service herbicide exposure.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board acknowledges that, following VA examination in May 2011, a VA clinician opined that it was at least as likely as not that the Veteran's in-service herbicide exposure caused his RCC.  The Board also acknowledges that, in July 2014, a VHA physician reached essentially the same conclusions about the contended etiological relationship between the Veteran's conceded in-service herbicide exposure and RCC.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As the VA physician noted in May 2012, there is no support in the medical literature for a clinical finding that herbicide exposure causes or contributes to RCC.  The VHA physician appears to concede this fact in his own July 2014 opinion when he noted that there was "limited to no research data that defines whether or not [Agent Orange] exposure can cause RCC."  Instead, it appears that this VHA physician based his positive nexus opinion on the lack of evidence in the medical literature negating an association between herbicide exposure and RCC.  This suggests that there was no clinical evidence supporting the VHA physician's July 2014 positive nexus opinion.  The basis for the May 2011 VA clinician's positive nexus opinion concerning the contended etiological relationship between the Veteran's conceded in-service herbicide exposure and RCC also is not clear from a review of this examination report.  Given the foregoing, the Board concludes that both the May 2011 VA clinician's opinion and the July 2014 VHA physician's opinion concerning the contended etiological relationship between the Veteran's conceded in-service herbicide exposure and RCC are not probative.

Even assuming for the sake of argument only that there was sufficient rationale supporting the May 2011 VA clinician's opinion and the July 2014 VHA physician's opinion concerning the contended etiological relationship between the Veteran's conceded in-service herbicide exposure and RCC, the Board still would find that service connection for RCC based on in-service herbicide exposure is not warranted.  It is undisputed that, for VA adjudication purposes, RCC is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Veteran's service representative concedes this point in his August 2014 brief when he acknowledges that RCC "is not listed as a presumptive disease for herbicide exposure."  See Appellant's Brief dated August 22, 2014, at pp. 4.  Given the foregoing, the Board finds that service connection for RCC based on in-service herbicide exposure is not warranted.

The Board notes that, following his July 2013 hearing, the Veteran submitted medical treatise evidence in support of his claims along with a waiver of RO jurisdiction (as noted in the Introduction).  The Board also notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking his disabilities to active service or any incident of service. Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced lung cancer or RCC at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran experienced both lung cancer and RCC during the pendency of this appeal, the recent evidence shows that his both of these cancers resolved with treatment (chemotherapy and right kidney removal).  And neither of these cancers have reoccurred following treatment in 2009.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for lung cancer, including as due to in-service herbicide exposure, or for RCC.  In summary, the Board finds that service connection for lung cancer, including as due to in-service herbicide exposure, and for renal cell cancer (RCC) is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of lung cancer and RCC have been continuous since service.  He asserts that he continued to experience symptoms relating to lung cancer and RCC after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these cancers after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of lung cancer and RCC since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his lungs and genitourinary system were found to be normal clinically.  The Veteran's chest x-ray also was negative.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to lung cancer or RCC for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1970) and initial reported symptoms related to lung cancer and RCC in approximately 2008 (a 38-year gap).  The Veteran himself testified before the Board that he first became aware of his lung cancer and RCC in approximately 2008.  See Board hearing transcript dated July 11, 2013, at pp. 10.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no current disability due to lung cancer or renal cell cancer (RCC) which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran testified at his July 2013 Board hearing that he wanted to withdraw his appeal on the issues of entitlement to service connection for pneumonia and for fibrolipoma.  See Board hearing transcript dated July 11, 2013, at pp. 2-3.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for lung cancer, including as due to in-service herbicide exposure, is denied.

Entitlement to service connection for renal cell cancer, status-post nephrectomy, is denied.

Entitlement to service connection for pneumonia is dismissed.

Entitlement to service connection for fibrolipoma is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


